BRYAN SCHRODER
United States Attorney

ALLISON O’LEARY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: allison.oleary@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,             )   No. 3:20-cr-00043-SLG-DMS
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   DISTRIBUTION OF A CONTROLLED
           vs.                             )   SUBSTANCE
                                           )     Vio. of 21 U.S.C. § 841(a)(1),
     KEVIN ALLEN SATHRE, and               )   (b)(1)(A)
     AMBER REIGH LESLIE SCHULTZ,           )
                                           )   COUNT 2:
                          Defendants.      )   DISTRIBUTION OF A CONTROLLED
                                           )   SUBSTANCE
                                           )     Vio. of 21 U.S.C. § 841(a)(1),
                                           )   (b)(1)(B)
                                           )

                                       INDICTMENT

        The Grand Jury charges that:
//

//

//



        Case 3:20-cr-00043-SLG-DMS Document 2 Filed 06/25/20 Page 1 of 2
                                       COUNT 1

      On or about November 1, 2018, within the District of Alaska, defendant AMBER

REIGH LESLIE SCHULTZ did knowingly distribute a controlled substance, to wit: 50

grams or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 2

      On or about November 19, 2018, within the District of Alaska, defendants KEVIN

ALLEN SATHRE and AMBER REIGH LESLIE SCHULTZ did knowingly distribute a

controlled substance, to wit: 5 grams or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

      A TRUE BILL.



                                                s/ Grand Jury Foreperson
                                                GRAND JURY FOREPERSON


s/ Allison M. O’Leary
ALLISON M. O’LEARY
Assistant U.S. Attorney
United States of America


s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        June 24, 2020

                                       Page 2 of 2



      Case 3:20-cr-00043-SLG-DMS Document 2 Filed 06/25/20 Page 2 of 2
